UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1. Schedule of Investments. Balter Long/Short Equity Fund SCHEDULE OF INVESTMENTS AT JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 75.2% Automobiles & Components: 0.6% Gentherm, Inc. * $ Motorcar Parts of America, Inc. * Capital Goods: 1.1% AerCap Holdings NV * B/E Aerospace, Inc. * Badger Daylighting, Ltd. * ^ The Greenbrier Cos, Inc. ^ Commercial& Professional Services: 2.2% Brinks Co. Franklin Covey Co. * ^ Korn/Ferry International * ^ Sanix, Inc. ^ Waste Connections, Inc. ^ Consumer Durables & Apparel: 1.3% Malibu Boats, Inc. - Class A * Unifi, Inc. * West Holdings Corp. ^ Consumer Services: 1.1% Buffalo Wild Wings, Inc. * Life Time Fitness, Inc. * The Wendy's Co. ^ Diversified Financials: 2.6% Berkshire Hathaway, Inc. - Class B* ^ ICG Group, Inc. * ^ Moody's Corp. Navient Corp. Texas Pacific Land Trust ^ Energy: 7.0% Anadarko Petroleum Corp. Anton Oilfield Services Group Apache Corp. Baker Hughes, Inc. Devon Energy Corp. Gulfport Energy Corp. * ^ Matador Resources Co. * ^ Newfield Exploration Co. * Occidental Petroleum Corp. Pacific Ethanol, Inc. * $ Parex Resources, Inc. * Rice Energy, Inc. * ^ Schoeller-Bleckmann Oilfield Equipment AG ^ Seventy Seven Energy, Inc. * Xtreme Drilling & Coil Services Corp. * ^ YPF SA - ADR Food, Beverage & Tobacco: 0.3% Molson Coors Brewing Co. - Class B Health Care Equipment & Services: 3.7% ABIOMED, Inc. * ^ Accuray, Inc. * ^ Edwards Lifesciences Corp. * ^ Ensign Group, Inc. Extendicare, Inc. ^ Globus Medical, Inc. - Class A* ^ Healthways, Inc. * ^ Iridex Corp. * ^ Spectranetics Corp. * ^ TearLab Corp. * ^ Trupanion, Inc. * Vascular Solutions, Inc. * ^ Household & Personal Products: 0.2% MusclePharm Corp. * Materials: 0.3% Argonaut Gold, Inc. * ^ Media: 5.1% Liberty Global PLC * ^ Liberty Media Corp. - Class A * ^ Liberty Media Corp. - Class C * Madison Square Garden Co. - Class A * Media General, Inc. * ^ Nexstar Broadcasting Group, Inc. - Class A ^ Rentrak Corp. * ^ Sirius XM Holdings, Inc. * Sizmek, Inc. * ^ Tribune Publishing Co. * Pharmaceuticals, Biotechnology & Life Sciences: 7.7% Alexion Pharmaceuticals, Inc. * ^ Auspex Pharmaceuticals, Inc. * ^ BioDelivery Sciences International, Inc. * ^ Bluebird Bio, Inc. * Cancer Genetics, Inc. * ^ Enanta Pharmaceuticals, Inc. * ^ Furiex Pharmaceuticals, Inc. * (1) InterMune, Inc. * ^ Medivation, Inc. * ^ $ MiMedx Group, Inc. * ^ Pain Therapeutics, Inc. * Sarepta Therapeutics, Inc. * ^ Retailing: 2.6% Abercrombie & Fitch Co. - Class A ^ Advance Auto Parts, Inc. Barnes & Noble, Inc. * Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Delia's, Inc. * Ryohin Keikaku Co., Ltd. TripAdvisor, Inc. * ^ Semiconductors & Semiconductor Equipment: 6.5% Atmel Corp. * Brooks Automation, Inc. ^ Exar Corp. * ^ Ferrotec Corp. ^ FormFactor, Inc. * ^ Innox Corp. * Integrated Device Technology, Inc. * ^ MaxLinear, Inc. - Class A* ^ Micrel, Inc. ^ Microchip Technology, Inc. ^ Silicon Motion Technology Corp. - ADR ^ Skyworks Solutions, Inc. ^ SunEdison, Inc. * ^ Vitesse Semiconductor Corp. * ^ Software & Services: 14.5% 58.com, Inc. - ADR* ^ Allot Communications, Ltd. * ^ Autohome, Inc. - ADR* ^ Brightcove, Inc. * ^ Callidus Software, Inc. * ^ Constant Contact, Inc. * ^ Ebix, Inc. ^ Glu Mobile, Inc. * ^ Google, Inc. - Class C * Information Services Group, Inc. * ^ Kofax, Ltd. * ^ LinkedIn Corp. - Class A * ^ Lionbridge Technologies, Inc. * ^ Marchex, Inc. - Class B ^ MasterCard, Inc. - Class A ^ MeetMe, Inc. * ^ Microsoft Corp. Monitise PLC * Perficient, Inc. * ^ Proofpoint, Inc. * ^ Saba Software, Inc. * ^ $ Seachange International, Inc. * ^ SPS Commerce, Inc. * ^ TechTarget, Inc. * ^ TiVo, Inc. * Visa, Inc. - Class A ^ Technology Hardware & Equipment: 14.1% Agilysys, Inc. * ^ Apple, Inc. ^ Applied Optoelectronics, Inc. * ^ Aruba Networks, Inc. * ^ CalAmp Corp. * ^ COM DEV International, Ltd. ^ Extreme Networks, Inc. * ^ Flextronics International, Ltd. * Maruwa Co., Ltd. ^ Methode Electronics, Inc. ^ Newport Corp. * ^ Numerex Corp. Class-A * OSI Systems, Inc. * QUALCOMM, Inc. ^ Ruckus Wireless, Inc. * ^ Sapphire Technology Co.,Ltd. * ShoreTel, Inc. * ^ Sierra Wireless, Inc. * ^ Super Micro Computer, Inc. * ^ Telecommunication Services: 1.4% inContact, Inc. * ^ MagicJack VocalTec, Ltd. * Towerstream Corp. * ^ Vonage Holdings Corp. * ^ Transportation: 2.9% Aegean Marine Petroleum Network, Inc. ^ AMERCO ^ American Airlines Group, Inc. Delta Air Lines, Inc. Quality Distribution, Inc. * ^ TOTAL COMMON STOCKS (Cost $86,890,511) EXCHANGE TRADED FUNDS: 1.4% Consumer Staples Select Sector SPDR Fund iShares Russell 2000 ETF ProShares Ultra S&P500 TOTAL EXCHANGE TRADED FUNDS (Cost $1,611,153) Contract (100shares per contract) PURCHASED CALLOPTIONS: 0.2% SPDR S&P rust, Expiration 9/20/14, Strike Price $196 * $ TOTAL PURCHASED CALL OPTIONS (Cost $185,270) Shares SHORT-TERM INVESTMENTS: 29.3% Money Market Funds: 29.3% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% ** TOTAL SHORT-TERM INVESTMENTS (Cost $34,644,025) TOTAL INVESTMENTS IN SECURITIES: 106.1% (Cost $123,330,959) Liabilities in Excess of Other Assets: (6.1)% ) TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing security. ** The rate quoted is the annualized seven-day effective yield as of July 31, 2014. ^ All or a portion of the shares have been committed as collateral for securities sold short. (1) Level 3 contingent value right. See Summary of Fair Value Exposure for more information. ADR American Depositary Receipt PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Balter Long/Short Equity Fund SCHEDULE OF SECURITIES SOLD SHORT * AT JULY 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 22.4% Automobiles & Components: 0.3% Dorman Products, Inc. $ Banks: 0.5% Ocwen Financial Corp. Standard Chartered PLC Capital Goods: 3.9% Chicago Bridge & Iron Co. NV Columbus McKinnon Corp. N Y Engility Holdings, Inc. FLSmidth & Co. GrafTech International, Ltd. Joy Global, Inc. Lindsay Corp. Metso OYJ NCI Building Systems, Inc. OSRAM Licht AG Power Solutions International, Inc. SGL Carbon SE TAL International Group, Inc. Titan International, Inc. Commercial& Professional Services: 1.0% ACCO Brands Corp. Robert Half International, Inc. VSE Corp. Consumer Durables & Apparel: 0.2% Fossil Group, Inc. Consumer Services: 1.2% 2U, Inc. Life Time Fitness, Inc. LifeLock, Inc. Panera Bread Co. - Class A Papa John's International, Inc. Papa Murphy's Holdings, Inc. Pinnacle Entertainment, Inc. Diversified Financials: 0.4% ICG Group, Inc. Energy: 1.1% Diamondback Energy, Inc. $ GreenHunter Resources, Inc. Neste Oil OYJ Nuverra Environmental Solutions, Inc. Seventy Seven Energy, Inc. Food & Staples Retailing: 0.1% Fairway Group Holdings Corp. Food, Beverage & Tobacco: 0.4% Annie's, Inc. The Hain Celestial Group, Inc. Health Care Equipment & Services: 1.9% Allscripts Healthcare Solutions Co. Athenahealth, Inc. Chemed Corp. Essilor International SA Hill-Rom Holdings, Inc. Intuitive Surgical, Inc. IPC The Hospitalist Co, Inc. Materials: 0.5% Balchem Corp. U.S. Silica Holdings, Inc. Vale SA - ADR Media: 0.3% Scholastic Corp. Pharmaceuticals, Biotechnology & Life Sciences: 1.9% Galenica AG Isis Pharmaceuticals, Inc. Orexo AB Osiris Therapeutics, Inc. Prosensa Holding NV Raptor Pharmaceutical Corp. Repligen Corp. Synageva BioPharma Corp. Valeant Pharmaceuticals International, Inc. Retailing: 1.9% Americas Car-Mart, Inc. Best Buy Co., Inc. Five Below, Inc. MarineMax, Inc. Monro Muffler Brake, Inc. Tractor Supply Co. Tuesday Morning Corp. Ulta Salon Cosmetics & Fragrance, Inc. VOXX International Corp. Semiconductors & Semiconductor Equipment: 0.9% Advanced Energy Industries, Inc. $ Arm Holdings PLC - ADR ASML Holding NV - NYRS Mellanox Technologies, Ltd. Monolithic Power Systems, Inc. OmniVision Technologies, Inc. Trina Solar, Ltd. - ADR Software & Services: 5.0% Amber Road, Inc. Broadridge Financial Solutions, Inc. Cardtronics, Inc. Demandware, Inc. Dena Co., Ltd. FactSet Research Systems, Inc. Five9, Inc. FleetMatics Group PLC Global Cash Access Holdings, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Leidos Holdings, Inc. ManTech International Corp. - Class A NeuStar, Inc. - Class A Nuance Communications, Inc. PRGX Global, Inc. Qlik Technologies, Inc. Textura Corp. Technology Hardware & Equipment: 0.2% Sierra Wireless, Inc. Stratasys, Ltd. Telecommunication Services: 0.2% Belgacom SA Utilities: 0.5% Hokkaido Electric Power Co., Inc. Kyushu Electric Power Co., Inc. Southwest Gas Corp. TOTAL COMMON STOCKS (Proceeds $27,855,270) EXCHANGE TRADED FUNDS: 5.2% Direxion Daily Small Cap Bull 3X Shares iShares MSCI Australia ETF iShares MSCI South Korea Capped ETF iShares MSCI Turkey ETF iShares Russell 2000 ETF iShares Russell 2000 Growth ETF Market Vectors Biotech ETF Market Vectors ETF Semiconductor ProShares UltraPro Short Russell2000 TOTAL EXCHANGE TRADED FUNDS (Proceeds $6,091,809) EXCHANGE TRADED NOTES: 0.4% iPATH S&P hort-Term Futures ETN $ TOTAL EXCHANGE TRADED NOTES (Proceeds $549,081) Total Securities Sold Short: 28.0% $ (Proceeds $34,496,160) Percentages are stated as a percent of net assets. * All securities sold short are non-income producing. ADR American Depositary Receipt ETF Exchange Traded Funds ETN Exchange Traded Note NYRS New York Registry Shares PLC Public Limited Company The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. Balter Long/Short Equity Fund SCHEDULE OF OPTIONS WRITTEN AT JULY 31, 2014 (Unaudited) Contracts (100 shares per contract) Value WRITTEN OPTIONS: 0.0% Call Options: 0.0% 54 Integrated Device Technology, Inc., Expiration 8/16/14, Strike Price $14.00 $ Put Options: 0.0% 43 Integrated Device Technology, Inc., Expiration 8/16/14, Strike Price $15.00 TOTAL WRITTEN OPTIONS (Proceeds $6,736) $ SCHEDULE OF SWAP CONTRACTS AT JULY 31, 2014 (Unaudited) Unrealized Counterparty Security Contracts Notional Amount Interest Rate Received/(Paid) Termination Date Appreciation/ (Depreciation) LONG TOTAL RETURN SWAP CONTRACTS Goldman Sachs International Eclat Textile Company, Ltd. $ % 6/5/2024 $ Goldman Sachs International Hermes Microvision, Inc. % 5/8/2024 ) Goldman Sachs International King Slide Works Co., Ltd. % 6/21/2024 ) Goldman Sachs International St. Shine Optical Co., Ltd. % 5/8/2024 ) $ $ ) The cost basis of investments for federal income tax purposes at July 31, 2014 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund has not existed for a full fiscal year. Summary of Fair Value Exposure at July 31, 2014 (Unaudited) The Balter Long/Short Equity Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2014. See the Schedule of Investments and the Schedule of Securites Sold Shortfor the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
